      Case 2:20-cv-01184-TLN-AC Document 48 Filed 08/04/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                          EASTERN DISTRICT OF CALIFORNIA

10

11    COMMODITY FUTURES TRADING
      COMMISSION,
12
                    Plaintiff,
13                                                 No. 2:20-cv-01184-TLN-AC
           v.
14
      FINANCIAL TREE dba FINANCIAL
15    TREE TRUST; FINANCIAL SOLUTION
      GROUP dba FINANCIAL SOLUTION                 ORDER DENYING APPLICATION FOR
16    GROUP TRUST; NEW MONEY                       PERMISSION FOR ELECTRONIC
      ADVISORS, LLC; THE LAW FIRM OF               FILING
17    JOHN GLENN, P.C.; JOHN D. BLACK
      aka JOHN BARNES; CHRISTOPHER
18    MANCUSO; JOSEPH TUFO; and JOHN
      P. GLENN,
19
                    Defendants;
20
      SUISSE GROUP (USA) LLC; JMC
21    INDUSTRIES LLC; LANDES CAPITAL
      MANAGEMENT, LLC; KINGDOM
22    TRUST LLC; HERBERT CASWELL;
      ANNE MANCUSO; and TYLER
23    MANCUSO,
24                  Relief Defendants.
25

26   ///

27   ///

28   ///
                                               1
         Case 2:20-cv-01184-TLN-AC Document 48 Filed 08/04/20 Page 2 of 3

 1            The Court is in receipt of Michael Jacobs’s ex parte Application for permission to

 2   participate in electronic filing, which Mr. Jacobs emailed to the Court on July 28, 2020. Mr.

 3   Jacobs is not a named party in this action but rather submits his Application on behalf of Relief

 4   Defendant Kingdom Trust LLC (“Kingdom Trust”).1

 5            The Court has reviewed Mr. Jacobs’s Application and DENIES the request without

 6   prejudice because: (1) the Application was not filed in compliance with the conventional filing

 7   rules set forth under Local Rule 133(a) and Federal Rule of Civil Procedure 5(d)(3)(B); (2) the

 8   emailed Application does not constitute a properly noticed motion or stipulation as required under

 9   Local Rule 133(b)(3); and (3) Mr. Jacobs, who is not himself a party to the litigation, does not

10   appear to be a practicing attorney and therefore may not represent Kingdom Trust in the instant

11   matter (L.R. 183(a)).

12            The Eastern District of California is an electronic management/filing district (CM/ECF).

13   Accordingly, attorneys are required to file all documents electronically unless excused by the

14   Court. L.R. 133(a); see also L.R. 183(c). Conversely, unrepresented (pro se) persons are

15   required to file and serve paper documents unless the assigned district judge or magistrate judge

16   grants leave to utilize electronic filing. L.R. 133(a), (b)(2). A pro se party may apply for

17   permission to utilize electronic filing by submitting either a stipulation pursuant to Local Rule

18   143 or, if a stipulation is not possible, a motion which explains the reasons to permit the pro se

19   party to electronically file documents. L.R. 133(b)(3).

20            Although it appears Mr. Jacobs’s Application addresses the substantive requirements of a
21   request to participate in electronic filing, the emailed Application does not comply with the Local

22   Rules’ requirement that a pro se party file paper documents, nor does the Application constitute a

23   stipulation or motion. See L.R. 133(a), (b)(2)–(3); L.R. 183(c).

24            Furthermore, pursuant to this District’s Local Rules, a corporation or other entity, such as

25   Kingdom Trust LLC, may appear only by an attorney. L.R. 183(a). Nothing in the record

26   indicates Mr. Jacobs is a practicing attorney. Indeed, the present request to utilize the Court’s
27
     1
             Mr. Jacobs accepted service on behalf of Rudy Handler Jacobs, Principal of Kingdom
28   Trust, on July 8, 2020. (See ECF No. 18.)

                                                         2
     Case 2:20-cv-01184-TLN-AC Document 48 Filed 08/04/20 Page 3 of 3

 1   electronic filing system indicates he is a non-attorney wishing to proceed pro se on behalf of

 2   Kingdom Trust. But a non-attorney may not appear on behalf of Kingdom Trust in the instant

 3   matter. L.R. 183(a).

 4          Accordingly, IT IS HEREBY ORDERED that Mr. Jacobs’s Application for permission to

 5   participate in electronic filing is DENIED without prejudice.

 6          IT IS SO ORDERED.

 7   DATED: August 3, 2020

 8

 9
                                                                 Troy L. Nunley
10                                                               United States District Judge
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                       3
